Citation Nr: 1313593	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the right shoulder.

2.  From May 23, 2006, entitlement to a disability rating in excess of 10 percent for scars on the right chest.

3.  From July 26, 2011, entitlement to a disability rating in excess of 20 percent for scars on the right chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to increase the disability rating above 30 percent for residuals of a SFW of the right shoulder muscle and declined to grant a compensable disability rating for scars on the right chest.  The case has since been transferred to the Chicago, Illinois RO.

This case was previously before the Board in July 2011 and October 2012, when it remanded the Veteran's claims for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's July 2011 and October 2012 Remands described the nature and history of the Veteran's shell fragment wound.  As the Board stated in its remand, the nature of the Veteran's initial injuries and treatment is particularly important in the evaluation of SFW residuals.  For clarity and to again emphasize the importance of a review of this history, the Board restates this history below:

Service treatment records indicate that the Veteran is right-handed. In October 1944, while serving in the Siegfried Line near Luxembourg, the Veteran sustained several mortar fragment wounds, as follows: 1) a slight lacerating wound involving the skin and subcutaneous tissues over the medial upper aspect of the right scapula; 2) a slight penetrating wound over the right acromion, and; 3) a slight penetrating wound located over the lateral aspect of his right mid-upper arm.  The wounds were excised, debrided, and closed, and the Veteran was restored to active duty on November 9, 1944.

The Veteran was again hospitalized in March 1951 after an abscess formed in the right shoulder secondary to one of the Veteran's shoulder wounds. At that time, foreign bodies were found in the soft tissues overlying the right shoulder and in the upper right arm near the humerus shaft.  The abscess was opened by an incision and a drain was inserted.  The foreign bodies were not removed at that time.  In February 1952, the Veteran complained of chronic drainage from his right shoulder, and a foreign body was excised from his shoulder at that time.

An April 1951 rating decision granted service connection for residuals of SFWs to the shoulder, scapula, and right upper arm (Muscle Groups I and V) under Diagnostic Codes 5301 and 5305.  The Veteran was granted a 10 percent evaluation from May 1948 to March 1951, a 40 percent evaluation from March 5, 1951 to March 25, 1951, a 100 percent evaluation from March 26, 1951 to March 28, 1951, and a 40 percent evaluation from March 29, 1951 onwards.  The same rating decision granted a noncompensable evaluation to the Veteran's residuals of a SFW to the right chest.

The Veteran was later afforded a VA examination in December 1960, which confirmed the injuries to Muscle Groups I and V.

A January 1961 rating decision reduced the evaluation of the Veteran's right shoulder disability from 40 percent to 20 percent, effective March 28, 1961.  That rating decision characterized the Veteran's injury as a SFW injury to the right shoulder, right Muscle Group IV.  The decision continued the noncompensable evaluation of the Veteran's right chest injury.

The Veteran appealed this decision to the Board, and in April 1962, the Board rated the Veteran's shoulder injury as 30 percent disabling of 'Muscle Groups IV and V,' effective as of March 28, 1961 and assigned diagnostic code 5304, applicable to Muscle Group IV.  The noncompensable evaluation of the Veteran's right chest injury was unchanged.

Upon review of this evidence, the Board's July 2011 and October 2012 Remands indicated that an additional examination of the Veteran was necessary in order to clarify the affected muscle groups.  Specifically, the examination was required in order to clarify whether the Veteran's wounds involved muscle groups in addition to muscle group IV (for which the Veteran receives compensation), and to provide a complete clinical description of the extent of the injury to each affected muscle group.  This information was necessary not only for proper classification of the muscle injury, but also because the Veteran could potentially be entitled to a higher rating based on a combination of the ratings for the individual muscle groups affecting an unankylosed joint.  See 38 C.F.R. § 4.55 (2012).

The Board also notes that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).  

The Veteran underwent an additional VA examination in January 2012.  Reviewing the January 2012 examination report, which indicated that muscle groups I, III, and IV were involved in the Veteran's disability, it is unclear whether the impairment to muscle groups I and III describes the same symptomatology as the Veteran's current rating under diagnostic code 5304, which is applicable to muscle group IV.  The Board notes that the Disability Questionnaire included description of possible effects of each muscle group disability; however, there was no specific discussion as to what the Veteran's symptoms are and what symptoms could be specifically related to each affected muscle group.   On remand, an opinion should be obtained specifically discusses the functional limitation resulting from each affected muscle group.  

The Board finds that, to the extent that an additional examination of the Veteran's muscle and joint condition could conceivably elicit additional information regarding the Veteran's scars, the claim for an increased rating for scars is inextricably intertwined with the claim for an increased rating based on muscle injury.  Adjudication of the issue of an increased rating for scars must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or AMC should return the claims file to the VA examiner who conducted the January 2013 VA examination.  The Veteran's claims folder, including a copy of this Remand, must be provided to the examiner for review in conjunction with the examination because the nature of the Veteran's injuries and initial treatment is particularly important in the evaluation of SFW residuals.  The examiners' reports must explicitly state that such a review occurred.

On the basis of a review of the Veteran's claims file, the examiner should render a detailed opinion and provide a complete explanation of the basis for the conclusions reached.  

The Board notes the January 2013 VA examination report addresses all residuals, including a discussion of each of the cardinal signs and symptoms of muscle disability: (1) loss of power, (2) weakness, (3) lowered threshold of fatigue, (4) fatigue-pain, (5) impairment of coordination, and (6) uncertainty of movement.

The Veteran is in receipt of the maximum 30 percent disability evaluation based on injury to muscle group IV, which contemplates a severe impairment of the supraspinatus, infraspinatus and teres minor, subscapularis, and/or coracobrachialis muscles, which are involved with stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward rotation and inward rotation of the arm.  

Therefore, for each additional muscle group identified in the January 2013 VA examination report, including muscle groups I and III, please describe whether the impairment of this muscle group represents a different manifestation of symptoms than is contemplated by the Veteran's 30 percent evaluation for muscle group IV.

2.  Thereafter, the RO or AMC should review the claims folder to ensure that the foregoing requested development has been completed. In particular, the RO or AMC should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  In evaluating the most appropriate ratings for the Veteran, the RO or AMC is reminded to consider the rule against pyramiding, particularly given the separate rating currently in effect for degenerative joint disease of the shoulder.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


